
	

114 HR 3507 IH: To designate the facility of the United States Postal Service located at 99 West 2nd Street in Fond du Lac, Wisconsin, as the “Lieutenant Colonel James Maggie Megellas Post Office”.
U.S. House of Representatives
2015-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3507
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2015
			Mr. Grothman introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 99 West 2nd Street in Fond
			 du Lac, Wisconsin, as the Lieutenant Colonel James Maggie Megellas Post Office.
	
	
		1.Lieutenant Colonel James Maggie Megellas Post Office
 (a)DesignationThe facility of the United States Postal Service located at 99 West 2nd Street in Fond du Lac, Wisconsin, shall be known and designated as the Lieutenant Colonel James Maggie Megellas Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lieutenant Colonel James Maggie Megellas Post Office.
			
